NO. 07-10-00336-CR
 
IN THE COURT OF APPEALS
 
FOR THE
SEVENTH DISTRICT OF TEXAS
 
AT
AMARILLO
 
PANEL B
 

FEBRUARY
25, 2011
 

 
LYDIA MENDOZA, APPELLANT
 
v.
 
THE STATE OF TEXAS, APPELLEE 

 

 
 FROM THE 110TH DISTRICT COURT OF FLOYD
COUNTY;
 
NO. 4284; HONORABLE WILLIAM P. SMITH, JUDGE

 

 
Before QUINN,
C.J., and CAMPBELL and HANCOCK, JJ.
 
 
MEMORANDUM OPINION
 
            Appellant, Lydia Mendoza,
pleaded guilty to forgery[1]
and was placed on deferred adjudication community supervision for a period of
four years.  Thereafter, the State filed
a motion to adjudicate contending that appellant had violated several of the
terms and conditions of community supervision. 
At the hearing on the State’s motion to adjudicate, appellant entered a
plea of true to each of the allegations contained in the State’s motion to
adjudicate.  Because there was no plea
agreement, the trial court heard evidence regarding punishment.  Subsequently, the trial court entered an
adjudication order and sentenced appellant to 18 months in a State Jail
Facility.  Appellant gave notice of
appeal and this appeal followed.  We
affirm.  
Appellant=s attorney has filed an Anders
brief and a motion to withdraw.  Anders
v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed. 2d 498
(1967).  In support of his motion
to withdraw, counsel certifies that he has diligently reviewed the record, and
in his opinion, the record reflects no reversible error upon which an appeal can
be predicated.  Id.
at 744-45.  In compliance with High
v. State, 573 S.W.2d 807, 813 (Tex.Crim.App.
1978), counsel has candidly discussed why, under the controlling authorities,
there is no error in the trial court=s judgment. 
Additionally, counsel has certified that he has provided appellant a
copy of the Anders brief and motion to withdraw and appropriately
advised appellant of his right to file a pro se response in this
matter.  Stafford v.
State, 813 S.W.2d 503, 510 (Tex.Crim.App. 1991).  The court has also advised appellant of his
right to file a pro se response. 
Appellant has not filed a response.
By his Anders
brief, counsel reviewed grounds that could possibly support an appeal, but
concludes the appeal is frivolous.  We
have reviewed these grounds and made an independent review of the entire record
to determine whether there are any arguable grounds which might support an
appeal.  See Penson
v. Ohio, 488 U.S. 75, 109 S.Ct. 346, 102 L. Ed. 2d
300 (1988); Bledsoe v. State, 178 S.W.3d 824 (Tex.Crim.App.
2005).  We have found no such arguable
grounds and agree with counsel that the appeal is frivolous.
Accordingly, counsel=s motion to withdraw is hereby
granted and the trial court=s judgment is affirmed.[2]
 
 
                                                                                                Mackey
K. Hancock
                                                                                                            Justice
 
Do
not publish.  
 
 




[1] See Tex.
Penal Code Ann. § 32.21(b)
(West Supp. 2010).


[2] Counsel shall, within five days
after this opinion is handed down, send his client a copy of the opinion and
judgment, along with notification of appellant=s right to file a pro se petition for discretionary
review.  See Tex. R. App. P. 48.4.